      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 1 of 35 PageID: 1




James E. Cecchi                                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
Lindsey H. Taylor                                  Christopher M. Burke (CB-3648)
CARELLA, BYRNE, CECCHI                             Thomas K. Boardman (TB-0530)
OLSTEIN, BRODY & AGNELLO, P.C.                     The Helmsley Building
5 Becker Farm Road                                 230 Park Avenue, 17th Floor
Roseland, New Jersey 07068                         New York, NY 10169
Telephone: (973) 994-1700                          Telephone: 212-223-6444
                                                   Facsimile: 212-223-6334
Attorneys for Plaintiff and the Proposed Class     cburke@scott-scott.com
(Additional Counsel on Signature Page)             tboardman@scott-scott.com

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY


 ROBERT CHARLES CLASS A, L.P., on
 Behalf of Itself and All Others Similarly
 Situated,                                        Civil Action No.

                    Plaintiff,

           v.
                                                           COMPLAINT and
 BANK OF NOVA SCOTIA; SCOTIA                            DEMAND FOR JURY TRIAL
 CAPITAL (USA) INC.; SCOTIA
 HOLDINGS (US) INC.; THE BANK OF
 NOVA SCOTIA TRUST COMPANY OF
 NEW YORK; COREY FLAUM; and JOHN
 DOES 1-25,

                    Defendants.



       Plaintiff Robert Charles Class A, L.P., complains upon knowledge, as to itself and its own

actions, and upon information and belief, as to all other matters, against Defendants Bank of Nova

Scotia, Scotia Capital (USA) Inc., Scotia Holdings (US), Inc., The Bank of Nova Scotia Trust

Company of New York, Corey Flaum, and John Does 1-25 (collectively, “Defendants”), as

follows:
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 2 of 35 PageID: 2




                              SUMMARY OF ALLEGATIONS

       1.      This action arises from Defendants’ unlawful and intentional manipulation of

COMEX Gold Futures, COMEX Silver Futures, NYMEX Platinum Futures, and NYMEX

Palladium Futures, and options on those futures contracts (collectively, “precious metals futures

contracts”) traded on the New York Mercantile Exchange (“NYMEX”) and the Commodity

Exchange, Inc. (“COMEX”) from approximately January 1, 2008 through July 31, 2016 (the

“Class Period”) in violation of the Commodity Exchange Act, 7 U.S.C. §§1, et seq. (the “CEA”),

and the common law.

       2.      Defendants are futures traders and the trading firm that employs them. Defendants

manipulated the prices of precious metals futures contracts using a classic manipulative device

called “spoofing,” whereby Defendants placed orders for precious metals futures contracts that

they never intended to execute – and, in fact, canceled before execution – in order to send false

and illegitimate supply and demand signals to the market. In this manner, Defendants manipulated

the prices of precious metals futures contracts throughout the Class Period to financially benefit

Defendants’ trading positions at the expense of other investors, like Plaintiff and members of the

Class (defined below).

       3.      The unlawful conduct and manipulation described herein is the subject of both

criminal and regulatory investigations. On August 19, 2020, BNS 1 entered into a deferred

prosecution agreement (“DPA”) with the U.S. Department of Justice (“DOJ”) 2 and a settlement



1
      Bank of Nova Scotia, Scotia Capital (USA) Inc., Scotia Holdings (US) Inc., and The Bank
of Nova Scotia Trust Company of New York are collectively referred to hereinafter as “BNS.”
2
       U.S.A. v. The Bank of Nova Scotia, Case No. 20-707, Deferred Prosecution Agreement,
(D.N.J. Aug. 19, 2020), https://www.justice.gov/opa/press-release/file/1306141/download
(hereinafter, the “BNS DPA”).



                                                2
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 3 of 35 PageID: 3




with the U.S. Commodity Futures Trading Commission (“CFTC”), 3 agreeing to pay a combined

$60.4 million in criminal fines, restitution, and forfeiture of trading profits. In the Statement of

Facts incorporated into the DPA, Defendant BNS admitted that its traders spoofed the markets for

precious metals futures contracts thousands of times throughout the Class Period. 4

       4.      As the CFTC Order states, BNS was ordered to pay a total of $77.4 million for

spoofing and making false statements. This is the largest civil monetary penalty ever ordered in

a spoofing case. In particular, BNS was ordered to pay the $60.4 million for spoofing and

attempted manipulation, and an additional $17 million for making false and misleading statements

to the CFTC regarding spoofing in 2018. In 2018, BNS had been ordered to pay a much smaller

penalty. But because BNS made false statements in 2018, concealing the breadth of the spoofing

that had occurred at BNS, CFTC states that only now could it address “the true scope and nature

of BNS’s wrongdoing.” 5

       5.      As part of the DPA, BNS agreed that it “shall not, through present or future

attorneys, officers, directors, employees, agents, or any other person authorized to speak for the

Company, make any public statement, in litigation or otherwise, contradicting the acceptance of

responsibility by the Company” for the conduct described therein, including the allegation that

“[b]etween approximately January 2008 and July 2016 . . . four precious metals traders employed



3
       In the Matter of: The Bank of Nova Scotia, CFTC Docket No. 20-28, Order Instituting
Proceedings Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making Findings,
and Imposing Remedial Sanctions (CFTC Aug. 19, 2020), https://www.cftc.gov/media/4411/
enfbankofnovascotiaspoofingorder081920/download (hereinafter, the “CFTC Order”).
4
       BNS DPA, Attachment A, ¶3.
5
        CFTC Orders The Bank of Nova Scotia to Pay Record $77.4 Million for Spoofing and
Making False Statements, CFTC Press Release No. 8221-20 (Aug. 19, 2020),
https://www.cftc.gov/PressRoom/PressReleases/8221-20.



                                                 3
       Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 4 of 35 PageID: 4




by the Company engaged in fraudulent and manipulative trading practices in connection with the

purchase and sale of gold, silver, platinum, and palladium futures contracts.” 6

        6.      The CFTC also found that BNS’s compliance department failed to detect and/or

deter the spoofing and that once it did become aware of such manipulative conduct, it failed to

stop the misconduct. Indeed, on multiple occasions, senior members of BNS’s compliance team

were privy to information regarding unlawful trading but did not stop the behavior, thereby

indicating their acquiescence. CFTC Division of Swap Dealer and Intermediary Oversight

Director Joshua B. Sterling stated that “BNS’s compliance and supervision violations highlight

the need for all swap dealers to have the right tone at the top- plus appropriate programs and

incentives in place – to instill a meaningful culture of compliance among their personnel.” 7

        7.      In addition, on June 25, 2019, Defendant Flaum (“Flaum”) was charged by

information on, and pled guilty to, one count of attempted price manipulation in the U.S. District

Court for the Eastern District of New York in relation to, inter alia, the same conduct described in

this Complaint.8 Flaum is currently awaiting sentencing. 9

        8.      The DOJ and CFTC identified, by way of example, some of the days on which

Defendants manipulated precious metals futures contracts prices. Plaintiff transacted in precious

metals futures contracts throughout the Class Period. Defendants’ manipulative conduct caused

Plaintiff to suffer a loss on its transactions.


6
        BNS DPA, ¶33, Attachment A, ¶2.
7
       CFTC Orders The Bank of Nova Scotia to Pay $127.4 Million for Spoofing, False
Statements, Compliance and Supervision Violations, CFTC Press Release No. 8220-20 (Aug. 19,
2020), https://www.cftc.gov/PressRoom/PressReleases/8220-20.
8
       U.S. v. Flaum, No. 1:19-cr-00338, Information, ECF No. 2 (E.D.N.Y. July 25, 2019)
(hereinafter, the “Information”).
9
      Flaum, No. 1:19-cr-003338, Minute Order Granting Motion to Continue Sentencing
(E.D.N.Y. July 16, 2020).


                                                  4
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 5 of 35 PageID: 5




       9.      Given the concealed and secretive nature of Defendants’ manipulation, more

evidence supporting the allegations in this Complaint will be uncovered after a reasonable

opportunity for discovery.

                                JURISDICTION AND VENUE

       10.     This Court has jurisdiction over the subject matter of this action pursuant to

28 U.S.C. §1331 and §22 of the CEA, 7 U.S.C. §25. This Court also has jurisdiction over the state

law claims under 28 U.S.C. §1367 because those claims are so related to the federal claim that

they form part of the same case or controversy and under 28 U.S.C. §1332 because the amount in

controversy for the Class exceeds $5,000,000 and there are members of the Class who are citizens

of a different state than Defendants.

       11.     Venue is proper in the Southern District of New York, pursuant to 28 U.S.C.

§§1391(b)-(d) and §22 of the CEA, 7 U.S.C. §25(c). One or more of the Defendants resided,

transacted business, were found, or had agents in the Southern District of New York. BNS has its

United States offices in New York, while Defendant Flaum and other Doe Defendants sat at trading

desks in New York. Further, a significant part of the events giving rise to the claims occurred in

the Southern District of New York.

       12.     Defendants, directly and indirectly, made use of the means and instrumentalities of

interstate commerce, or the instrumentalities of transportation or communication in interstate

commerce, or of the mails in connection with the unlawful acts and practices and course of

business alleged herein.

                                           PARTIES

       A.      Plaintiff

       13.     Plaintiff Robert Charles Class A, L.P. (“RCA”) is a California limited partnership,

which, at all relevant times, maintained its principal place of business in San Diego, California.


                                                5
       Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 6 of 35 PageID: 6




Plaintiff RCA transacted in COMEX Gold Futures and COMEX Silver Futures, and options on

those futures contracts throughout the Class Period at artificial prices proximately caused by

Defendants’ unlawful manipulation. Defendants spoofed the market for precious metals futures

contracts thousands of times throughout the Class Period, which deprived Plaintiff RCA of the

ability to transact in a competitive market that was free of manipulation and caused Plaintiff RCA

to pay more to purchase, or receive less to sell, precious metals futures contracts. These artificial

prices caused Plaintiff RCA to earn less profits or suffer greater losses in its trading of precious

metals futures contracts during the Class Period.

       B.      Defendants

       14.     Defendant Bank of Nova Scotia is a Canadian corporation with its headquarters in

Toronto, Ontario, Canada. Defendant Bank of Nova Scotia operates in various locations within

the United States, including New York and Houston. Defendant Bank of Nova Scotia employed

Defendants Flaum and the Does during the Class Period. Defendant Flaum and certain Doe

defendants were acting within the scope of their employment with BNS when they executed the

manipulative trades that are the subject of this Complaint. 10

       15.     BNS maintains a COMEX-registered precious metals depository (vault) in which

it stores precious metals at 230-59 International Airport Center Blvd., Building C, Suite 120,

Jamaica, Queens, New York.

       16.     Defendant Scotia Capital (USA) Inc. is a New York corporation and a registered

broker and dealer in securities with the U.S. Securities and Exchange Commission, and a member

of the Financial Industry Regulatory Authority and New York Stock Exchange, with its principal


10
         BNS DPA, Attachment A, ¶13 (“In placing Manipulative Orders, the Subject Traders were
acting within the scope of their employment as employees of [BNS] and with the intent, at least in
part, to benefit the Company.”).


                                                  6
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 7 of 35 PageID: 7




place of business located at One Liberty Plaza, New York, New York 10006. Scotia Capital (USA)

Inc. is a wholly owned subsidiary of Scotia Capital Inc., which is a wholly owned subsidiary of

BNS. Scotiabanc Inc. is a Delaware corporation with its principal place of business located at 711

Louisiana Street, Suite 1400, Houston, Texas 77002. Scotiabanc Inc. is a wholly owned subsidiary

of Defendant Scotia Holdings (US) Inc.

         17.   Defendant Scotia Holdings (US) Inc. is a Delaware corporation with its principal

place of business located at 600 Peachtree Street NE, Atlanta, Georgia 30308-2219. Scotia

Holdings (US) Inc. is a wholly owned subsidiary of BNS Investments Inc. The sole common

shareholder of BNS Investments Inc. is BNS and the sole preferred shareholder is Scotia Ventures

Limited, which is a wholly owned subsidiary of BNS.

         18.   Defendant The Bank of Nova Scotia Trust Company of New York is a trust

company regulated by the New York State Department of Financial Services and the Federal

Reserve Bank of New York and a subsidiary of Scotia Holdings (USA) Inc., with its principal

place of business located at One Liberty Plaza, 165 Broadway, 26th Floor, New York, New York

10006.

         19.   Defendants The Bank of Nova Scotia, Scotia Holdings (US) Inc., Scotia Capital

(USA) Inc., and The Bank of Nova Scotia Trust Company of New York are collectively referred

to herein as “BNS.”

         20.   Defendant Flaum is a resident of Florida. Defendant Flaum was an employee of

Defendant BNS in its New York offices from at least May 2010 until approximately August 2016.

From his desk in New York, he used the following “Tag50” identifications to place manipulative

orders: BSNCFLAUM, CFLAUM, and CCCFLAUM. The DOJ charged Defendant Flaum with,




                                                7
          Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 8 of 35 PageID: 8




and Defendant Flaum pled guilty to, one count of attempted price manipulation related to the

conduct at issue in this Complaint. 11

          21.    Defendants John Doe Nos. 1-25 are other individuals or entities that participated in

the manipulation and unlawful conduct described herein. These defendants may include other

financial firms or employees, agents, or affiliates of Defendant BNS, including, but not limited to,

the precious metals traders employed by Defendant BNS or one of its affiliates. For example, the

DPA names Subject Trader 2 (“ST-2”), Subject Trader 3 (“ST-3”), and Subject Trader 4 (“ST-

4”). 12

                                SUBSTANTIVE ALLEGATIONS

          A.     Background

          22.    Commodity Futures Contract. A commodity futures contract is a standardized

bilateral executory agreement for the purchase and sale of a particular commodity at a specified

price at a specified time in the future. A commodity is the underlying asset upon which a futures

contract is based. The commodity underlying a futures contract can be a physical commodity, e.g.,

corn or silver, or a financial instrument, e.g., Treasury bills, foreign currencies, or the value of a

stock index.

          23.    “Long” and “Short” Futures. Futures contracts represent a commitment to make

(in the case of a short contract) or take (long contracts) “delivery” of the underlying commodity at

a defined point in the future. During the Class Period, precious metals futures contracts were

predominantly settled through physical delivery, though some instruments settle to cash.




11
          See Information.
12
          BNS DPA, Attachment A, ¶2.


                                                  8
       Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 9 of 35 PageID: 9




        24.     Offset by Trading. Futures market participants trading in futures settling through

delivery almost always “offset” their contracts before the expiration month when delivery or

settlement occurs. For example, a purchaser of one futures contract may liquidate, or cancel or

offset, a future obligation to take delivery of the commodity underlying that contract by selling

one equivalent futures contract. This sale of one contract offsets or liquidates the earlier purchase

of another contract. The difference between the initial purchase price and the sale price represents

the realized profit or loss for the trader.

        25.     Options Contract. An options contract is an agreement that gives the buyer, or

“option holder,” the right, but not the obligation, to either buy or sell something at a specified price

during a specified time period. The buyer of an option pays an “option premium” to the seller for

the right to buy (call) or sell (put) the underlying commodity (in this case, precious metals futures

contracts).

        26.     Call options confer upon the buyer the right, but not the obligation, to buy the

commodity at the specified price (the “strike” price). Call options confer upon the seller, or “option

writer,” the obligation to sell the commodity at the strike price. The buyer (the “long” or “option

holder”) of one call option wants the value of the underlying commodity to increase so that the

buyer can exercise the option at a price less than the underlying commodity is worth and make a

profit. The seller (who is “short”) of a call option wants to avoid having to sell the underlying

commodity at a price below market value. Therefore, the trader that is short a call option would

prefer the value of the underlying asset decrease.

        27.     Put options confer upon the buyer the right, but not the obligation, to sell the

underlying commodity at the strike price, and they confer upon the seller the obligation to buy the

underlying commodity at the strike price if the option is exercised. The buyer of one put contract,




                                                   9
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 10 of 35 PageID: 10




assuming no offsetting hedges, wants the value of the underlying commodity to decrease so that

the buyer can sell the commodity at above a market price. Conversely, the seller of the put option

wants the price of the underlying asset to stay above the strike price so that the seller of the option

would not be forced to buy the underlying futures at an above-market price.

       B.      CME, Globex, and Precious Metals Futures Contracts

       28.     Futures contracts are traded on markets designated and regulated by the CFTC. The

CME Group Inc. (“CME Group”) owns and operates, among other such Designated Contract

Markets (“DCMs”), COMEX and NYMEX. At all relevant times, COMEX and NYMEX were

registered DCMs with the CFTC, with self-regulatory responsibilities, and were subject to

regulation by the CFTC. Thus, COMEX and NYMEX are each a “registered entity” pursuant to

§1a(40) of the CEA, 7 U.S.C. §1a(40).

       29.     As DCMs pursuant to §5 of the CEA, 7 U.S.C. §7, COMEX and NYMEX specify

the terms for each of the futures contracts they list, including the underlying commodity, trading

units, tick size, 13 price quotation, trading hours, trading months, minimum and maximum price

fluctuation, and margin requirements.

       30.     COMEX and NYMEX allow traders to place orders to buy (“bids”) or sell

(“offers”) precious metals futures contracts, electronically through Globex, an electronic trading

platform. Trading on Globex is conducted electronically using a visible “order book” that displays

quantities of anonymous orders (i.e., offers to sell futures contracts and bids to buy futures

contracts) at various price points, or “levels.”




13
        The minimum price increment at which a futures contract could trade on COMEX and
NYMEX is called a “tick.” COMEX and NYMEX set the value of a tick for each contract that
they list.


                                                   10
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 11 of 35 PageID: 11




        31.     COMEX Gold Futures Contracts and COMEX Silver Futures Contracts are listed

on the COMEX, subject to the rules and regulations of COMEX, including Chapters 112 and 113

of the COMEX Rulebook, and are traded electronically on the CME’s Globex platform.

        32.     NYMEX Platinum Futures Contracts and NYMEX Palladium Futures Contracts

are listed on the NYMEX, subject to the rules and regulations of NYMEX, including Chapters 105

and 106 of the NYMEX Rulebook, and are traded electronically on the CME’s Globex platform.

        33.     When an order is matched, i.e., when there exists both a willing buyer and seller

for a specified contract at a given price, a transaction occurs and is referred to as a “fill” (or

“execution”). At any time before the order is filled, the trader can “cancel” the order. However,

if an order is partially filled, only the unfilled portion of the order will be cancelled, and that portion

of the order is pulled from the order book.

        34.     There are different types of orders. A “limit order” allows the buyer, or seller, to

define the maximum purchase price for buying, or minimum sale price for selling, a specified

contract. Any portion of a limit order that can be matched is immediately executed. A limit order

remains on the book until the order is either executed, cancelled, or expires. Limit orders that

remain in the order book, and have not expired or been filled or cancelled, are sometimes referred

to as “resting orders.”

        35.     An “iceberg” or “iceberg order” is a type of order that traders can use when trading

futures contracts on COMEX and NYMEX. In an iceberg order, the total amount of the order is

divided into a certain pre-set quantity and only that quantity is visible to other market participants,

with the remainder of the order not visible to other market participants. Whenever the visible

portion of the order is filled, the same pre-set quantity of the remaining portion automatically

becomes visible; this process repeats until the remainder of the order is either executed or canceled.




                                                    11
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 12 of 35 PageID: 12




       36.     The order book, sometimes referred to as the “ladder,” allows traders to view the

number of orders and the aggregate number of contracts that all traders are actively bidding or

offering at a given price level. Only the total numbers of orders and contracts at various price

levels are visible, not the number of traders or the identities of the traders who placed the orders,

which means that other market participants cannot detect if a trader is placing orders

simultaneously on opposite sides of the market, as Defendants did here. The highest price at which

someone is willing to buy is referred to as the best-bid level, or first-bid level. The best-ask level,

or first-ask level, is the lowest price at which someone is willing to sell. The bid-ask spread is the

difference between these two prices. An illustrative example of a visible order book is contained

in FIGURE 1.




                                                  12
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 13 of 35 PageID: 13




                                                FIGURE 1.


               Number of   Number of   Number of    Number of
      Price/
               Orders to   Contracts   Orders to    Contracts
      Level
                 Buy         Bid         Sell        Offered            The "Tenth Offer Level."
      106.5                               12            20              The CME's Order Book
                                                                        showed the first ten offer
       106                                10            50
                                                                        levels.
      105.5                               15            25
       105                                8             30
       104                                6             20
                                                                        The "First Offer Level" or
      103.5                               11           100              "First Ask Level" (i.e., the
       103                                8             50              lowest offer in the order
       102                                3             20              book).
      101.5                               5             25
       101                                6             30
                                                                     The "Spread" or "Bid/Ask Spread"
       99         6            50
      98.5        10           20                                    The "First Bid Level" (i.e.,
       98         14          100                                    the highest bid in the order
      97.5        8            25                                    book).
       97         6            25
      96.5        12           30
      95.5        4            50
                                                                      The "Tenth Bid Level." The
       95         7            40
                                                                      CME's Order Book showed
       94         5            20                                     the first ten bid levels.
      94.5        7            15
     TOTAL:       79          375          84           370



       37.     Globex bids and offers are matched according to an algorithm known as “FIFO,”

which stands for first-in, first-out. Under the FIFO order matching method, orders on the same

side of the market (i.e., the buy side or the sell side) and at the same price are filled based on time

priority. Thus, as a general rule, the order that was placed first trades first, irrespective of the

order’s size. Iceberg orders are an exception; for iceberg orders, once the visible quantity is

completely filled, the replenishment quantity goes to the back of the time priority queue.

       C.      Spoofing

       Spoofing in General

       38.     Spoofing is the act of bidding or offering with the intent, at the time the bid or offer

is placed, to cancel the bid or offer before execution. These orders, the “spoof orders,” create a


                                                   13
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 14 of 35 PageID: 14




false impression of supply or demand that moves futures contract prices in a desired direction vis-

à-vis an order the spoofer intends to execute (the “genuine order”). For example, if a trader wants

to buy futures contracts at a price below the lowest ask price then available in the market, i.e., a

price lower than that at which any market participant would be willing to sell, he/she will place a

genuine order, often in the form of an iceberg order to reduce any upward pricing pressure, at that

below market price and work to spoof prices lower. To do this, the trader will place one or more

large spoof orders – orders the trader never intends to execute – to sell a substantial amount of the

same contract on the opposite side of the market. The spoof orders are made at a price that is at

or above the first-ask level (the lowest-ask price available in the market), meaning that they are

passive orders that will not be immediately filled. These large orders falsely signal that investors

are selling their futures contracts, causing prices to decrease (in response to the apparent increase

in supply), toward the price at which the trader entered the genuine order. The manipulator cancels

the large spoof orders before they get filled, so the trader never enters a transaction at that price

level.

         39.   The DOJ itself noted in its charging information against BNS that spoofing served

to “inject false and misleading information into the precious metals futures market in order to

deceive other market participants into believing something untrue, namely that the visible order

book accurately reflected market-based forces of supply and demand. This false and misleading

information was intended to, and at times did, trick other market participants into reacting to the

apparent change and imbalance in supply and demand by buying and selling precious metals




                                                 14
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 15 of 35 PageID: 15




futures contracts at quantities, prices, and times that they otherwise likely would not have

traded.” 14

        40.    Figures 2a and 2b below show the order book imbalance and artificial appearance

of supply and demand forces that spoofing causes. Figure 2a is a hypothetical order book. The

best bid is two ticks away from the best offer and, therefore, no executable trades are present. For

the purposes of this example, the order book begins fairly balanced, with roughly even numbers

of contracts being offered and bid. Figure 2b shows how that same order book would appear after

a hypothetical genuine order and series of spoof orders are entered. Specifically, the order book

in Figure 2b shows that an iceberg buy order is placed to buy 50 contracts, but only showing five

contracts to the market at a time. Then, spoof orders are placed on the opposite side of the market:

one spoof order for 200 contracts is placed at the first-offer level; four spoof orders for a total of

100 contracts are also placed at the first-offer level; and six additional spoof orders for a total of

250 contracts are placed at the second-offer level. Following these spoof orders, the order book

shows a significant imbalance, giving the appearance of far more sellers in the market than buyers,

which signals artificial supply to market participants and leads to artificial, downward price

pressure.




14
        U.S. v. Bank of Nova Scotia, No. 3:20-cr-00707, Information, ¶4, ECF No. 1 (D.N.J.
        Aug. 19, 2020).



                                                 15
Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 16 of 35 PageID: 16




                             FIGURE 2a.




                                 16
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 17 of 35 PageID: 17




                                                       FIGURE 2b.


                                          Order Book After the Spoofing
                  Number of   Number of    Number of        Number of
         Price/
                  Orders to   Contracts    Orders to        Contracts
         Level
                    Buy         Bid          Sell            Offered

         25.050                                   25             185         Six spoof orders to sell a
                                                                             total of 250 contracts are
                                                                             placed at the second offer
         25.045                                   14           100           level.
         25.040                                   28           150
         25.035                                   16           201
         25.030                                   12           144         One spoof order to sell 200
         25.025                                   10           100         contracts is placed at the first offer
         25.020                                   5            112         level.
         25.015                                   10           206
         25.010                              14        20    120 370       An additional four spoof orders to
                                                                           sell a total 100 contracts are placed
         25.005                              15        20    386 686       at the first offer level.

         24.095     18 19      242 247
      24.090          20        314
      24.085          22        163
      24.080          24        264                                       A primary order to buy 50
      24.075          10        102                                       contracts is placed as an iceberg
      24.070          12        148                                       order. Because this is an iceberg
                                                                          order, the market only sees 1 new
      24.065          18        104                                       order for 5 contracts, reducing
      24.060          11         94                                       upward price pressure that might
      24.055          6          85                                       partially counteract the spoof
      24.050          12        227                                       orders.
     TOTAL:          154        1748          160                2254



          41.     The same technique can also be used in reverse to manipulate prices artificially

higher. For example, a trader can place an order to sell futures contracts above the current market

prices and then, by entering and canceling large orders to buy that same futures contract, send an

artificial signal of increased demand to the market that drives futures prices higher towards the

level of their initial sell order.

          42.     In each instance, the trader profits because spoofing allows the trader to buy futures

contracts at below the current market price, or to sell futures contracts at above the current market

price.


                                                            17
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 18 of 35 PageID: 18




       Spoofing in the Precious Metals Market

       43.     In recent years, spoofing has been rampant in the COMEX and NYMEX precious

metals markets. Traders at various banks have been caught by regulators and fined – with many

forbidden from trading commodities again.

       44.     On March 31, 2016, the CFTC entered into a consent order with traders Heet Khara

and Nasim Salim for spoofing precious metal futures between February 2015 and April 2015.

Khara and Salim were required to pay $1.38 million and $1.31 million civil fines, respectively.

Both were also permanently enjoined from trading commodities in the United States. 15

       45.     On January 29, 2018, the CFTC filed and settled charges against Deutsche Bank

AG and Deutsche Bank Securities Inc. for spoofing COMEX precious metal futures from at least

February 2008 to at least September 2014. Deutsche Bank AG and Deutsche Bank Securities Inc.,

collectively, were required to pay a $30 million civil fine. 16

       46.     Also on January 29, 2018, the CFTC filed a complaint against traders James Vorley

and Cedric Chanu for spoofing precious metal futures between at least May 2008 and at least July

2013 while employed at an unidentified bank, which was, on information and belief, Deutsche

Bank. 17



15
       Commodity Futures Trading Commission v. Khara, No. 1:15-cv-03497, Consent Order for
Permanent Injunction, Civil Monetary Penalty and Other Equitable Relief, ECF No. 35 (S.D.N.Y.
Mar. 31, 2016).
16
        In the Matter of: Deutsche Bank AG and Deutsche Bank Securities, Inc., CFTC Docket No.
18-06, Order Instituting Proceedings Pursuant to Section 6(c) and (d) of the Commodity Exchange
Act, Making Findings, and Imposing Remedial Sanctions (CFTC Jan. 29, 2018),
https://www.cftc.gov/idc/groups/public/@lrenforcementactions/documents/legalpleading/enfdeut
schebankagorder012918.pdf.
17
       Commodity Futures Trading Commission v. Vorley, No. 1:18-cv-00603, Complaint, ECF
No. 1 (N.D. Ill. Jan. 26, 2018).



                                                  18
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 19 of 35 PageID: 19




       47.     Also on January 29, 2018, the CFTC filed and settled charges against UBS AG for

spoofing COMEX precious metal futures from at least January 2008 to at least December 2013.

UBS AG was required to pay a $30 million civil fine. 18

       48.     Also on January 29, 2018, the CFTC filed and settled charges against HSBC

Securities (USA) Inc. for spoofing COMEX precious metal futures from at least July 2011 to at

least August 2014. HSBC Securities (USA) Inc. was required to pay a $1.3 million civil fine.19

       49.     On June 25, 2019, the CFTC filed and settled charges against Merrill Lynch

Commodities, Inc. for spoofing precious metal futures from at least April 2016 to at least January

2018. Mitsubishi International Corporation was required to pay monetary sanctions totaling

approximately $25 million, including a civil penalty of $11.5 million, over $2.3 million in

restitution, and disgorgement of $11.1 million. 20

       50.     On August 20, 2019, Christian Trunz pled guilty to one count of conspiracy and

one count of spoofing based on allegations that he engaged in spoofing precious metal futures on

thousands of different occasions between 2007 and 2016 while employed at two unidentified




18
       In the Matter of: UBS AG, CFTC Docket No. 18-07, Order Instituting Proceedings
Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making Findings, and Imposing
Remedial Sanctions (CFTC Jan. 29, 2018), https://www.cftc.gov/idc/groups/public/
@lrenforcementactions/documents/legalpleading/enfusbagorder012918.pdf.
19
       In the Matter of: HSBC Securities (USA) Inc., CFTC Docket No. 18-08, Order Instituting
Proceedings Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making Findings,
and Imposing Remedial Sanctions (CFTC Jan. 29, 2018), https://www.cftc.gov/idc/groups/public/
@lrenforcementactions/documents/legalpleading/enfhsbcsecuritiesorder012918.pdf.
20
         In the Matter of: Merrill Lynch Commodities, Inc., CFTC Docket No. 19-07, Order
Instituting Proceedings Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making
Findings, and Imposing Remedial Sanctions (CFTC June 25, 2019), https://www.cftc.gov/
media/2141/enfmerrilllynchorder062519/download.



                                                 19
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 20 of 35 PageID: 20




banks, one of which was, on information and belief, JP Morgan. 21 On September 16, 2019, the

CFTC filed and settled charges against Trunz. 22 Trunz is currently awaiting sentencing. 23

       51.     On September 16, 2019, the CFTC filed and settled charges against John Lawrence

and his employer, Heraeus Metals New York LLC, for spoofing COMEX precious metal futures

from at least May 2017 to at least January 2018. Lawrence and Heraeus Metals New York LLC

were required to pay $130,000 and $900,000 civil fines, respectively. 24

       52.     On September 16, 2019, the CFTC filed a complaint against traders Michael Nowak

and Gregg Smith for spoofing precious metal futures on thousands of different occasions between

2008 and 2015 while employed at two unidentified banks, one of which was, on information and

belief, JP Morgan. 25

       53.     On September 30, 2019, the CFTC filed and settled charges against Morgan Stanley

Capital Group Inc. for spoofing precious metal futures from at least November 2013 to at least




21
       U.S. v. Trunz, No. 1:19-cr-00375, Information, ECF No. 4 (E.D.N.Y. Aug. 19, 2019).
22
       In the Matter of: Christian Trunz, CFTC Docket No. 19-26, Order Instituting Proceedings
Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making Findings, and Imposing
Remedial Sanctions (CFTC Sept. 16, 2019), https://www.cftc.gov/media/2516/
enfchristiantrunzorder091619/download.
23
      Trunz, No. 1:19-cr-00375, Minute Order Granting Motion to Continue Sentencing
(E.D.N.Y. May 4, 2020).
24
       In the Matter of: John Lawrence, CFTC Docket No. 19-27, Order Instituting Proceedings
Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making Findings, and Imposing
Remedial Sanctions (CFTC Sept. 16, 2019), https://www.cftc.gov/media/2521/download?
name=enfjohnlawrenceorder091619; In the Matter of: Heraeus Metals New York LLC, CFTC
Docket No. 19-28, Order Instituting Proceedings Pursuant to Section 6(c) and (d) of the
Commodity Exchange Act, Making Findings, and Imposing Remedial Sanctions (CFTC Sept. 16,
2019), https://www.cftc.gov/media/2511/enfheraeusmetalsorder091619/download.
25
       Commodity Futures Trading Commission v. Nowak, No. 1:19-cv-06163, Complaint, ECF
No. 1 (N.D. Ill. Sept. 16, 2019).



                                                20
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 21 of 35 PageID: 21




November 2014. Morgan Stanley Capital Group Inc. was required to pay a $1.5 million civil

fine. 26

           54.   On September 30, 2019, the CFTC filed and settled charges against Mitsubishi

International Corporation for spoofing precious metal futures from at least April 2016 to at least

January 2018. Mitsubishi International Corporation was required to pay a $400,000 civil fine. 27

           D.    Defendants Manipulated the Prices of Precious Metals Futures Contracts and
                 Options Contracts to Artificial Levels Throughout the Class Period

           55.   In the BNS DPA, Defendant BNS admitted that during the period from at least 2008

through 2016, precious metals traders employed by BNS, including Defendant Flaum, engaged in

a scheme to deceive by placing thousands of spoof orders that they never intended to execute, with

the intent to create the false and misleading impression of increased supply and demand in the

market in order to: (a) induce other market participants to trade at times, prices, and quantities

that they would not have absent Defendants’ manipulation of the market; and (b) financially

benefit Defendants at the expense of Plaintiff and the Class.

           56.   Defendants placed the spoof orders electronically from computers at least located

at Defendant BNS’s offices in New York onto the NYMEX and COMEX. The illegitimate supply

and demand signals conveyed by the spoof orders were thereby disseminated to the market and

artificially moved prevailing market prices in the direction of Defendants’ genuine orders, injuring



26
         In the Matter of: Morgan Stanley Capital Group Inc., CFTC Docket No. 19-44, Order
Instituting Proceedings Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making
Findings,      and    Imposing      Remedial      Sanctions      (CFTC    Sept.  30,     2019),
https://www.cftc.gov/media/2671/%20enfmorganstanleyorder093019/download.
27
         In the Matter of: Mitsubishi International Corporation, CFTC Docket No. 19-46, Order
Instituting Proceedings Pursuant to Section 6(c) and (d) of the Commodity Exchange Act, Making
Findings,      and     Imposing     Remedial      Sanctions      (CFTC    Sept.  30,     2019),
https://www.cftc.gov/media/2681/enfmitsubishiorder093019/download.



                                                21
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 22 of 35 PageID: 22




Plaintiff and Class members. During his plea hearing, Defendant Flaum admitted that the spoof

orders were designed to – and did – artificially move the prices of precious metals futures

contracts. 28

        57.     Defendants’ manipulation of the markets for precious metals futures contracts

caused prices to be artificial throughout the Class Period. The BNS DPA provided just a handful

of examples of the thousands of spoof orders that Defendants placed during the Class Period, which

are outlined below:

                1.     January 19, 2010

        58.     On or about January 19, 2010, ST-2, in the course of his employment with

Defendant BNS, placed a spoof order to buy a total of approximately 110 COMEX Gold Futures

contracts at a price of $1,133.80, sending false demand signals to the market in order to fill his

genuine order on the sell side of the market at an artificial price. Three milliseconds after ST-2

placed his spoof buy order, the market price moved, and his pre-existing genuine sell order at the

price of $1,134.00 was filled. Less than one second later, ST-2 cancelled the spoof orders without

any of them being filled. 29

                2.     August 22, 2011

        59.     On August 22, 2011, Defendant Flaum, in the course of his employment with

Defendant BNS, placed a genuine order to sell 25 COMEX Gold Futures contracts at a price of

$1,891.00. Thirteen seconds later, Flaum placed a spoof order to buy 245 COMEX Gold Futures

contracts at a price of $1,890.20, sending false demand signals to the market in order to fill Flaum’s

genuine order on the sell side of the market at an artificial price. Less than two seconds after the


28
        See Flaum, No. 1:19-cr-00334, Transcript at 5-6, ECF No. 7 (Dec. 26, 2019).
29
        BNS DPA, Attachment A, ¶6.



                                                 22
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 23 of 35 PageID: 23




spoof order was placed, Flaum’s genuine order was filled. Less than two seconds after his genuine

order was filled, Flaum canceled the spoof orders without any of them being filled. 30

               3.      June 28, 2012

       60.     On June 28, 2012, in the course of his employment with Defendant BNS, ST-3

placed a genuine iceberg order to sell three COMEX Gold Futures contracts at a price of $1,569.60.

ST-3 then placed a spoof order to buy 150 COMEX Gold Futures contracts at a price of $1,569.00,

sending false demand signals to the market in order to fill ST-3’s genuine order on the sell side of

the market at an artificial price. Twenty-one milliseconds after the spoof order was placed, ST-

3’s genuine order began to fill, and within one second of the spoof order, ST-3’s genuine order

was fully executed. Less than three seconds after his genuine order was filled, ST-3 canceled the

spoof orders without any of them being filled. 31

               4.      August 1, 2013

       61.     On August 1, 2013, ST-4, in the course of his employment with Defendant BNS,

placed two genuine iceberg orders to buy a total of 10 COMEX Gold Futures contracts at a price

of $1,320.00. Four seconds later, ST-4 began placing a series of contract spoof orders to sell a

total of 57 COMEX Gold Futures contracts at a price of $1,320.00, sending false supply signals to

the market in order to fill ST-4’s genuine order on the buy side of the market at an artificial price.

Shortly after the spoof order was placed, ST-4’s genuine orders began to fill, and within one second

of the spoof order, ST-4’s genuine orders were fully executed. Less than 15 seconds after placing

them, ST-4 canceled the spoof orders without any of them being filled. 32




30
       BNS DPA, Attachment A, ¶10.
31
       BNS DPA, Attachment A, ¶7.
32
       BNS DPA, Attachment A, ¶11.


                                                 23
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 24 of 35 PageID: 24




               5.      December 31, 2015

         62.   On December 31, 2015, Defendant Flaum, in the course of his employment with

Defendant BNS, placed a genuine order to sell five COMEX Gold Futures contracts at a price of

$1,060.40. Eighty-three seconds later, Flaum placed a spoof order to buy 245 COMEX Gold

Futures contracts at a price of $1,059.90, sending false demand signals to the market in order to

fill Flaum’s genuine order on the sell side of the market at an artificial price. One millisecond

after the spoof order was placed, Flaum’s genuine order filled. Less than two seconds after his

genuine order was executed, Flaum canceled the spoof orders without any of them being filled. 33

               6.      May 25, 2016

         63.   On or about May 25, 2016, Defendant Flaum, in the course of his employment with

Defendant BNS, placed a genuine order to buy three COMEX Gold Futures contracts at a price of

$1,222.50. Approximately 10 seconds later, Flaum placed a spoof order to sell 145 COMEX Gold

Futures contracts at a price of $1,223.20, sending false supply signals to the market in order to fill

Flaum’s genuine order on the buy side of the market at an artificial price.             Seventy-two

milliseconds after the spoof order was placed, Flaum’s genuine order filled. Less than two seconds

after his genuine order was executed, Flaum canceled the spoof orders without any of them being

filled. 34

         64.   On the same day, Defendant Flaum, in the course of his employment with

Defendant BNS, placed a genuine order to buy 10 COMEX Gold Futures contracts at a price of

$1,221.70. Approximately six seconds later, Flaum placed a spoof order to sell 145 COMEX Gold

Futures contracts at a price of $1,222.20, sending false supply signals to the market in order to fill



33
         BNS DPA, Attachment A, ¶5.
34
         BNS DPA, Attachment A, ¶8.


                                                 24
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 25 of 35 PageID: 25




Flaum’s genuine order on the buy side of the market at an artificial price. One millisecond after

the spoof order was placed, Flaum’s genuine order filled. As the price continued to fall, Flaum

placed another genuine order to buy 10 COMEX Gold Futures contracts at a price of $1,221.40.

After his second genuine order was executed, and less than 25 seconds after they were placed,

Flaum canceled the spoof orders without any of them being filled. 35

       65.     The above are just a few illustrative examples of Defendants’ pervasive spoofing

behavior throughout the entire class period, during which Plaintiff and the Class routinely bought

and sold Precious Metals Futures.

       66.     Through their manipulative conduct, Defendants unlawfully increased their profits

at the expense of Plaintiff and the Class. As a result of Defendants’ sophisticated manipulative

strategy, innocent market participants – such as Plaintiff – who traded NYMEX and COMEX

precious metals futures and options contracts, traded at artificial prices throughout the Class Period

caused by Defendants’ manipulation.

                               CLASS ACTION ALLEGATIONS

       67.     Plaintiff brings this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of itself and as representative of the following Class:

       All persons and entities that purchased or sold any NYMEX Platinum Futures
       contract, NYMEX Palladium Futures contract, COMEX Silver Futures contract,
       COMEX Gold Futures contract, or any option on those futures contracts, during the
       period of at least January 1, 2008 through at least July 31, 2016. 36

       68.     Excluded from the Class are Defendants, their officers and directors, management,

employees, subsidiaries, or affiliates. Also excluded from the Class is the Judge presiding over



35
       BNS DPA, Attachment A, ¶9.
36
        Plaintiff has defined the Class based on currently available information and hereby reserves
the right to amend the definition of the Class, including, without limitation, the Class Period.


                                                 25
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 26 of 35 PageID: 26




this action, his or her law clerks, spouse, any other person within the third degree of relationship

living in the Judge’s household, the spouse of such person, and the U.S. government.

       69.     The Class is so numerous that joinder of the individual members of the proposed

Class is impracticable. While the exact number of Class members is unknown to Plaintiff at this

time, Plaintiff is informed and believes that at least hundreds, if not thousands, of geographically

dispersed Class members transacted in NYMEX Platinum Futures contracts, NYMEX Palladium

Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, or options

on those futures contracts throughout the Class Period.

       70.     Plaintiff’s claims are typical of the claims of the other members of the Class.

Plaintiff and the members of the Class sustained damages arising out of Defendants’ common

course of conduct in the violations of law, as complained of herein. The injuries and damages of

each member of the Class were directly caused by Defendants’ wrongful conduct in violation of

the laws, as alleged herein.

       71.     Plaintiff will fairly and adequately protect the interests of the members of the Class.

Plaintiff is an adequate representative of the Class and has no interests that are adverse to the

interests of absent Class members. Plaintiff has retained counsel competent and experienced in

class action litigation, including commodity futures manipulation class action litigation.

       72.     Common questions of law or fact exist, as to Plaintiff and all Class members, and

these common questions predominate over any questions affecting only individual members of the

Class. These predominant questions of law and/or fact common to the Class include, without

limitation:

               (a)     whether Defendants manipulated the price of NYMEX Platinum Futures

       contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts,




                                                 26
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 27 of 35 PageID: 27




       COMEX Gold Futures contracts, or the price of options on those futures contracts in

       violation of the CEA;

                (b)     whether Defendants manipulated the price of NYMEX Platinum Futures

       contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts,

       COMEX Gold Futures contracts, or the price of options on those futures contracts to be

       artificial;

                (c)     whether such manipulation caused a cognizable injury under the CEA;

                (d)     whether Defendants’ unlawful conduct caused actual damages to Plaintiff

       and the Class;

                (e)     whether Defendants were unjustly enriched at the expense of Plaintiff and

       members of the Class;

                (f)     the operative time period and extent of Defendants’ unlawful conduct; and

                (g)     the appropriate nature and measure of Class-wide relief.

       73.      A class action is superior to other methods for the fair and efficient adjudication of

this controversy because joinder of all Class members is impracticable. Treatment as a class action

will permit a large number of similarly situated persons to adjudicate their common claims in a

single forum simultaneously, efficiently, and without the duplication of effort and expense that

numerous individual actions would engender. Class treatment will also permit the adjudication of

claims by many Class members who could not afford to individually litigate claims such as those

asserted in this Complaint. The cost to the court system of adjudication of such individualized

litigation would be substantial. The prosecution of separate actions by individual members of the

Class would create a risk of inconsistent or varying adjudications, establishing incompatible

standards of conduct for the Defendants.




                                                 27
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 28 of 35 PageID: 28




          74.    Plaintiff is unaware of any difficulties that are likely to be encountered in the

management of this action that would preclude its maintenance as a class action.

                EQUITABLE TOLLING AND FRAUDULENT CONCEALMENT

          75.    The applicable statutes of limitations relating to the claims for relief alleged herein

were tolled because of fraudulent concealment involving both active acts of concealment by

Defendants and inherently self-concealing conduct.

          76.    By its very nature, the unlawful activity alleged herein was self-concealing.

Defendants engaged in secret and surreptitious activities to submit and cancel trade orders in order

to manipulate the prices of NYMEX and COMEX precious metals futures contracts to artificial

levels.

          77.    Defendants concealed their manipulative acts by, inter alia, placing orders

electronically with the intent to buy or sell NYMEX and COMEX precious metals futures contracts

at a certain price, even though they secretly had no intent of transacting at that level. At no point

did Defendants disclose that they placed these orders to manipulate the prices of NYMEX and

COMEX precious metals futures contracts. Because of such fraudulent concealment, and the fact

that Defendants’ manipulation is inherently self-concealing, Plaintiff and the members of the Class

could not have discovered the existence of Defendants’ manipulation any earlier than the date of

the public disclosures thereof.

          78.    Additionally, Defendant BNS has made repeated public statements that they

maintain established procedures that ensure compliance with all applicable laws and regulations.

          79.    Further, as discussed herein, while Defendant BNS was subjected to a regulatory

fine in 2018 for potential spoofing behavior, the CFTC has now revealed that BNS made “false




                                                   28
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 29 of 35 PageID: 29




statements and omissions” to regulators during the prior investigation and it is only now, in 2020,

that the true nature and extent of the misconduct came to light. 37

       80.     As a result, Plaintiff and the Class had no knowledge of, and could not have had

knowledge of, Defendants’ unlawful and self-concealing manipulative acts and could not have

discovered the same by the exercise of reasonable diligence before August 19, 2020, when the

CFTC Order and BNS DPA were released.

       81.     Upon the public release of such information on August 19, 2020, Plaintiff quickly

engaged legal counsel and investigated the misconduct reported to determine whether it was

affected during the relevant period and whether it had a legal claim for which to seek redress.

       82.     As a result of the concealment of Defendants’ unlawful conduct through

misrepresentations and/or active omissions regarding their conduct, and the self-concealing nature

of Defendants’ manipulative acts, Plaintiff asserts the tolling of the applicable statutes of

limitations affecting the rights of the causes of action asserted by Plaintiff.

       83.     Defendants are equitably estopped from asserting that any otherwise applicable

limitations period has run.

                                  FIRST CLAIM FOR RELIEF

               For Manipulation in Violation of the Commodity Exchange Act
                                    7 U.S.C. §§1, et seq.
                               (As Against All Defendants)

       84.     Plaintiff realleges and incorporates the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.




37
       CFTC Order at 2; see also BNS DPA, ¶4.b (“As a result of the Company’s incomplete
disclosure, and inaccurate representations on which the CFTC relied, the CFTC and the Company
entered into a resolution that did not reflect the full extent of Flaum’s spoofing . . . .”).


                                                  29
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 30 of 35 PageID: 30




        85.     Defendants through their acts alleged herein, from at least January 1, 2008 through

at least July 31, 2016, specifically intended to, and did, cause unlawful and artificial prices of

NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts, COMEX Silver

Futures contracts, COMEX Gold Futures contracts, and options on those futures contracts in

violation of the CEA, 7 U.S.C. §§1, et seq., through their use of fictitious buy and sell orders, and

other manipulative conduct.

        86.     Defendants manipulated the price of a commodity in interstate commerce, or for

future delivery on or subject to the rules of any registered entity, in violation of the CEA.

        87.     During the Class Period, the prices of NYMEX Platinum Futures contracts,

NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures

contracts, and options on those futures contracts did not result from the legitimate market

information and the forces of supply and demand. Instead, the prices of NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts were artificially inflated, or deflated, by

Defendants’ spoofing and other manipulative trading activities.

        88.     Throughout the Class Period, Defendants entered large orders to buy or sell without

the intention of having those orders filled and specifically intending to cancel those orders prior to

execution. Defendants did this with the intent to inject illegitimate information about supply and

demand into the marketplace and to artificially move prices up or down to suit Defendants’ own

trades and positions. As a result of these artificial prices, Plaintiff and the Class suffered losses on

their trades in NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts,

COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on those futures

contracts.




                                                  30
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 31 of 35 PageID: 31




       89.     Through their use of spoofing and other manipulative techniques, Defendants

manipulated the prices of NYMEX Platinum Futures contracts, NYMEX Palladium Futures

contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on those

futures contracts throughout the Class Period and thereby caused damages to Plaintiff and Class

members who purchased or sold such instruments at the artificially inflated or deflated prices.

       90.     At all times and in all circumstances previously alleged herein, Defendants had the

ability to cause, and did cause, artificial prices of NYMEX Platinum Futures contracts, NYMEX

Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts,

and options on those futures contracts. Defendants, either directly and/or through their employees

and/or affiliates, were active in the markets for NYMEX Platinum Futures contracts, NYMEX

Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts,

and options on those futures contracts and were aware of the effects of spoofing and other

manipulative conduct on those markets.

       91.     By their intentional misconduct, Defendants each violated §§6(c), 6(d), 9(a), and

22(a) of the CEA, 7 U.S.C. §§9, 13b, 13(a), and 25(a), throughout the Class Period.

       92.     As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

have suffered damages and injury-in-fact due to the artificial prices for NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts to which Plaintiff and the Class would

not have been subject, but for the unlawful conduct of the Defendants, as alleged herein.

       93.     Plaintiff and members of the Class are each entitled to actual damages sustained in

NYMEX Platinum Futures contracts, NYMEX Palladium Futures contracts, COMEX Silver




                                                31
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 32 of 35 PageID: 32




Futures contracts, COMEX Gold Futures contracts, and options on those futures contracts for the

violations of the CEA alleged herein.

                                SECOND CLAIM FOR RELIEF

              For Employing a Manipulative and Deceptive Device in Violation
                             of the Commodity Exchange Act
                       7 U.S.C. §§1, et seq. and Regulation 180.1(a)
                                (As Against All Defendants)

       94.     Plaintiff realleges and incorporates the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

       95.     Defendants’ unlawful conduct, as described herein, including the use of

systematically submitting and cancelling spoof orders and engaging in other manipulative conduct

in order to artificially move prices for NYMEX Platinum Futures contracts, NYMEX Palladium

Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options

on those futures contracts constitutes the employment of a manipulative and deceptive device.

       96.     As alleged herein, Defendants acted intentionally – and, even if they are found to

not have acted intentionally, then at least acted recklessly – in employing the manipulative and

deceptive device to procure ill-gotten trading profits at the expense of Plaintiff and the Class.

       97.     By their intentional misconduct, Defendants each violated §§6(c) and 22(a) of the

CEA, 7 U.S.C. §§9 and 25(a), throughout the Class Period.

       98.     As a result of Defendants’ unlawful conduct, Plaintiff and members of the Class

have suffered damages and injury-in-fact due to artificial prices for NYMEX Platinum Futures

contracts, NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold

Futures contracts, and options on those futures contracts to which Plaintiff and the Class would

not have been subject, but for the unlawful conduct of the Defendants, as alleged herein.




                                                  32
     Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 33 of 35 PageID: 33




        99.       Plaintiff and members of the Class are each entitled to damages for the violations

of the CEA alleged herein.

                                   THIRD CLAIM FOR RELIEF

        For Principal-Agent Liability for Violation of the Commodity Exchange Act
                                    7 U.S.C. §§1, et seq.
                               (As Against All Defendants)

        100.      Plaintiff realleges and incorporates the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

        101.      Defendant BNS is liable under §2(a)(1) of the CEA, 7 U.S.C. §2(a)(1), for the

manipulative acts of its agents, representatives, and/or other persons acting for it in the scope of

their employment.

        102.      Plaintiff and members of the Class are each entitled to damages for the violation

alleged herein.

                                  FOURTH CLAIM FOR RELIEF

                                         Unjust Enrichment
                                     (As Against All Defendants)

        103.      Plaintiff realleges and incorporates the preceding allegations of this Complaint with

the same force and effect as if fully restated herein.

        104.      Defendants financially benefited from their unlawful acts. As alleged herein,

Defendants submitted spoof orders electronically and employed other manipulative techniques to

manipulate the prices of NYMEX Platinum Futures contracts, NYMEX Palladium Futures

contracts, COMEX Silver Futures contracts, COMEX Gold Futures contracts, and options on those

futures contracts in an artificial direction. Defendants intended to, and did, artificially alter prices

in a direction that benefitted their trades and positions at the expense of Plaintiff and the Class.




                                                   33
       Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 34 of 35 PageID: 34




        105.     These unlawful acts caused Plaintiff and other members of the Class to suffer

injury, lose money, and transact at artificial prices for NYMEX Platinum Futures contracts,

NYMEX Palladium Futures contracts, COMEX Silver Futures contracts, COMEX Gold Futures

contracts, and options on those futures contracts.

        106.     As a result of the foregoing, it is unjust and inequitable for Defendants to have

enriched themselves in this manner at the expense of Plaintiff and members of the Class, and the

circumstances are such that equity and good conscience require Defendants to make restitution.

        107.     Each Defendant should pay restitution for its own unjust enrichment to Plaintiff

and members of the Class.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests that the Court grant the requested relief as

follows:

        A.       For an Order certifying this lawsuit as a class action pursuant to Fed. R. Civ. P.

23(a) and (b)(3), designating Plaintiff as the Class Representative and appointing its counsel as

Class Counsel;

        B.       For a judgment awarding Plaintiff and the Class damages against Defendants for

their violations of the CEA, together with prejudgment interest, at the maximum rate allowable by

law;

        C.       For a judgment awarding Plaintiff and the Class restitution of any and all sums of

Defendants’ unjust enrichment;

        D.       For an award to Plaintiff and the Class of their costs of suit, including reasonable

attorneys’ and experts’ fees and expenses; and

        E.       For such other relief as the Court deems just and proper.




                                                  34
      Case 3:20-cv-13116 Document 1 Filed 09/23/20 Page 35 of 35 PageID: 35




                                     JURY TRIAL DEMANDED

           Pursuant to Fed. R. Civ. P. 38(b), Plaintiff hereby demands a trial by jury for all issues so

triable.

Dated: September 23, 2020
                                                    By: _/s/ James E. Cecchi
                                                    James E. Cecchi
                                                    Lindsey H. Taylor
                                                    CARELLA, BYRNE, CECCHI
                                                    OLSTEIN, BRODY & AGNELLO, P.C.
                                                    5 Becker Farm Road
                                                    Roseland, New Jersey 07068
                                                    Tel: (973) 994-1700
                                                    Fax: (973) 994-1744
                                                    jcecchi@carellabyrne.com
                                                    ltaylor@carellabyrne.com

                                                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                    Christopher M. Burke (CB-3648)
                                                    Thomas K. Boardman (TB-0530)
                                                    The Helmsley Building
                                                    230 Park Avenue, 17th Floor
                                                    New York, NY 10169
                                                    Telephone: 212-223-6444
                                                    Facsimile: 212-223-6334
                                                    cburke@scott-scott.com
                                                    tboardman@scott-scott.com

                                                    SCOTT+SCOTT ATTORNEYS AT LAW LLP
                                                    Amanda F. Lawrence (AL-8804)
                                                    Michael P. Srodoski (pro hac vice forthcoming)
                                                    156 South Main Street
                                                    P.O. Box 192
                                                    Colchester, CT 06415
                                                    Telephone: 860-537-5537
                                                    Facsimile: 860-537-4432
                                                    alawrence@scott-scott.com
                                                    msrodoski@scott-scott.com

                                                    Louis F. Burke
                                                    LOUIS F. BURKE PC
                                                    460 Park Avenue
                                                    New York, NY 10022
                                                    Telephone: 212-682-1700
                                                    lburke@lfblaw.com

                                                    Attorneys for Plaintiff and the Proposed Class



                                                    35
